Title: From Alexander Hamilton to William Seton, 7 September 1791
From: Hamilton, Alexander
To: Seton, William


Philadelphia Sepr. 7. 91
My Dear Sir
I regret though I am not surprised at what you disclose in your private letter of the 5th. I have for sometime foreseen the effects of a too sanguine disposition in the dealers of your City; particularly in relation to Bank Script; and have anticipated that it would lead to a necessity of sacrifices injurious to the funds. We got beyond the force of our own capital & beyond the point to which foreigners were yet prepared to go.
I trust however the evil is temporary. The Bank is as good a thing as it ever was. The United States are as solid as they were. The provision for the debt appears every day more and more ample. In short every thing promises well. And the timid will soon rally.
You will find by the letters herewith that you are furnished with a further sum of 50000 Dollars for purchases. I wish I could have gone further but my hands are tied by the want of a majority of the Trustees being present—Mr Jefferson being just gone to Virginia. The 50.000 now authorised & the sum appropriated here for the same purpose complete what has yet determined to be applied.
You may however make it known that the Treasurer is purchasing here.
You need never make an apology for any intimation you give me. The truth is however that for some time past drafts have been suspended to let money accumulate for the payment of the accruing Quarters interest. Considerable sums will be to be drawn for in the course of the next Month. I remain with great regard & truth
Yr. friend & serv.
A Hamilton William Seton Esqr.
